Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karicherla et al US 7,389,134.
	Karicherla et al teach a cardiac pacing device e.g. fig. 4, element 400, having a first flange portion 410, a second flange portion 412, and a central portion comprising distal portion of lead positioned in access tunnel 402 in the septum and extending between and connecting the first flange portion and the second flange portion, and one or more pacing electrodes (432) on an exposed inward-facing surface of the first flange portion 410 that faces the second flange portion. See column 14, lines 60-64. The examiner considers the cardiac pacing device to include housing 100 which houses the control circuitry and forms a self-contained unit.
For claim 2 there are one or more the pacing electrodes 432 on the first septal wall.
For claim 3, the opposite flange has electrodes adjacent the septal wall.
For claim 4, figures 3 and 14 shows left and right atrial chamber positioning.
For claim 5, figure 1 shows right and left ventricle chamber positioning.

For claim 8, the flange and central portion can be joined in forming the device or joined by relative movement (fig.4)

	For claim 9 see pacing Column 3 lines 20-25

For claim 10 see resynchronization therapy column 6 lines 19-24

For claim 11, see pressure sensors 406 and 408. The examiner considers the pressure sensors to be attached to the flanges via the catheter body, but not necessarily positioned on the flange surfaces.

For claim 12, see pacing based on pressure column 1 lines 40-52.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Karicherla et al US 7,389,134. For claim 6, although not stated so, it would have been obvious to have made the Karicheria flanges collapsible for easier insertion through the septum passageway so as not to damage the septum
For claim 7, it would have been obvious to have positioned the Karicheria device in a patent foramen ovale for heart monitoring and pacing assistance, but also to plug the natural birth defect for more efficient pumping.


Claim(s)  13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karicherla et al US 7,389,134 in view of Mann et al US 2005/0136385. Karicheria is silent to the use of piezo electric crystals or doppler sensors however Mann et al in the same field of endeavor teaches at para. [0211] teaches the use of Doppler sensors to detect changes in atrial flow patterns which can show mitral regurgitation. Such information can be useful in changing the pacing therapy to improve cardiac performance and would thus be a desired including in the Karicherla system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792